Citation Nr: 0432356	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  03-04 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of brain concussion, to include headaches, 
fluttering of eyes, and nervousness.

2.  Entitlement to service connection for dental trauma to 
the teeth, other than tooth number 5.

3.  What evaluation is warranted for a left leg scar, from 
May 7, 2001?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran (appellant, claimant) had active duty service 
from August 1963 to April 1964.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  The veteran initially filed disagreement with all 
issues addressed in the July 2002 rating decision.  In 
November 2002, he withdrew his appeal on the issues of 
entitlement to service connection for left shoulder 
condition, left back condition, and unstable personality.  In 
July 2003, he withdrew the appeal of the issue of entitlement 
to service connection for a cervical spine disorder.  The 
issues now on appeal are noted on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below, VA will notify you of the further action 
required on your part.


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), was enacted.  
Under 38 U.S.C.A. § 5103, VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. § 
3.159 (2003).  VA must specifically notify a claimant what 
evidence is still necessary to substantiate his claim, what 
specific portion of that evidence he must personally secure, 
and what specific portion of that evidence VA will secure on 
his behalf.  VA must ensure that all notice and development 
action required has been accomplished.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claimant must also be 
told to submit all pertinent evidence in his possession.  
38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. § 3.159.  

In May 2002, VA sent the veteran a letter in an attempt to 
comply with the VCAA.  This letter, however, fails to satisfy 
the requirements of the VCAA.  The letter does not address 
what specific evidence is necessary to substantiate each of 
the claims on appeal.  In addition, the letter fails to 
address what specific portion of that evidence the appellant 
must personally secure, and what specific portion of that 
evidence VA will secure on his behalf.  The Board 
specifically notes that the claimant has referenced dental 
treatment by private doctors, and the RO has not followed up 
with regard to those records.  Further, the appellant was not 
told to submit all pertinent evidence in his possession.  
This must be accomplished.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In January 2003, the RO awarded service connection for left 
leg scar, effective from May 7, 2001.  In July 2003, the 
veteran expressed disagreement with the rating assigned.  
Because a statement of the case (SOC) has yet to be issued, 
this case must be remanded.  Manlincon v. West, 12 Vet. App. 
238 (1999).

Accordingly, this case is remanded for the following 
development:

1.  The RO must ensure that all action 
necessary under the VCAA concerning the 
duty to notify and assist the veteran is 
accomplished.  This includes notification 
of the law, as well as compliance with 
notice requirements as to what specific 
evidence VA will secure and what specific 
evidence the claimant must personally 
submit to substantiate each of the claims 
on appeal.  Any notice must indicate who 
is responsible for securing any 
outstanding evidence, to include any 
outstanding private treatment records.  
The RO must specifically ask that the 
appellant submit records from, or submit 
a release to authorize the RO to obtain 
2000 records from Dr. Carlson (referenced 
in veteran's July 2003 letter) and Dr. 
Faulkner (referenced in veteran's July 
2002 letter).  He should also be notified 
that he is ultimately responsible for 
obtaining and submitting such evidence.  
If the RO becomes aware of the existence 
of any other outstanding and available 
medical records, or if the veteran 
identifies any other outstanding 
available medical records, the RO is to 
take the appropriate steps to obtain such 
records.  The claimant must be instructed 
to submit all pertinent evidence in his 
possession that has not been previously 
submitted.  If further development is 
necessary to comply with the applicable 
law and regulations, all such development 
must be accomplished.

2.  The RO should issue a SOC on the 
claim of what evaluation is warranted for 
a left leg scar from May 7, 2001.  
Thereafter, the veteran and his 
representative will have a 60-day period 
within which to file a substantive 
appeal.  Only if this appeal is perfected 
in a timely manner will the Board 
exercise jurisdiction.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.  

4.  Thereafter, following any other 
appropriate development, the RO should 
prepare a rating decision and 
readjudicate the appealed issues based on 
all the evidence of record.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  The appellant and his 
representative should then be afforded an 
applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


